J-A32019-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

LATIFF A. HADI,

                            Appellant                 No. 377 EDA 2014


         Appeal from the Judgment of Sentence of November 26, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0005036-2012


BEFORE: PANELLA, OLSON AND FITZGERALD,* JJ.

MEMORANDUM BY OLSON, J.:                         FILED FEBRUARY 04, 2015

        Appellant, Latiff A. Hadi, appeals from the judgment of sentence

entered on November 26, 2013. We quash this appeal.

        Following a bench trial, Appellant was found guilty of third-degree

murder, conspiracy to commit aggravated assault, and endangering the

welfare of a child.1        On November 26, 2013, the trial court sentenced

Appellant to serve an aggregate term of 30 to 60 years in prison.

        Pennsylvania Rule of Criminal Procedure 720 required that Appellant

file any post-sentence motion on or before Friday, December 6, 2013. See

Pa.R.Crim.P. 720(A)(1) (“a written post-sentence motion shall be filed no


____________________________________________


1
    18 Pa.C.S.A. §§ 2502(c), 903(a), and 4304(a)(1), respectively.




*Retired Justice specially assigned to the Superior Court.
J-A32019-14



later than 10 days after imposition of sentence”).             Appellant filed an

untimely post-sentence motion on Monday, December 9, 2013.

       On December 11, 2013, the trial court entered an order denying

Appellant’s post-sentence motion. Appellant then filed his notice of appeal

on January 9, 2014 – or, 44 days after the trial court imposed Appellant’s

sentence. We must now quash the current appeal.2

       As noted above, Appellant filed an untimely post-sentence motion in

this case. Therefore, the filing of the post-sentence motion did not toll the

time-period for filing a notice of appeal to this Court.              Pa.R.Crim.P.

720(A)(3); Commonwealth v. Green, 862 A.2d 613, 618 (Pa. Super.

2004) (en banc) (“where the defendant does not file a timely post-sentence

motion, there is no basis to permit the filing of an appeal beyond 30 days

after the imposition of sentence”); see also Pa.R.Crim.P. 720 cmt. (“[i]f no

timely post-sentence motion is filed, the defendant’s appeal period runs from

the date sentence is imposed”).            Appellant was thus required to file his

notice of appeal “within 30 days of imposition of sentence” – or, by

December 26, 2013. Pa.R.Crim.P. 720(A)(3); Pa.R.A.P. 903(a). Appellant’s

notice of appeal – which was filed on January 9, 2014 – was, therefore,



____________________________________________


2
  Even though the Commonwealth has not raised the issue of the timeliness
of this appeal, “we are required to consider the [timeliness of this appeal]
sua sponte because the issue [implicates] our subject matter jurisdiction.”
Commonwealth v. Cooper, 710 A.2d 76, 78 (Pa. Super. 1998).



                                           -2-
J-A32019-14



manifestly untimely and this Court lacks jurisdiction over the current appeal.

We quash this appeal.

      Appeal quashed.

      Judge Panella joins this memorandum.

      Justice Fitzgerald files a Concurring Statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/4/2015




                                     -3-